Citation Nr: 0412166	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of injury to 
the penis and scrotum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1953 to 
October 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The record shows the veteran has complained of erectile 
dysfunction since June 2002, for which he has been prescribed 
Viagra.  He has submitted statements dated in June and July 
2003 from several sex partners and from a physician in 
support of his claim of erectile dysfunction.  The veteran 
claims that this dysfunction is the result of an injury 
incurred while on active duty in 1955 when a guard dog 
attacked him, leaving multiple injuries on the glans penis 
and the scrotum.  The June 2003 physician's statement, 
provided by T.B., M.D., includes an opinion that the 
veteran's erectile dysfunction is a residual of the 1955 dog 
attack.  The RO found that treatment records from the VA 
Medical Center (VAMC) in Detroit showed that the veteran's 
erectile dysfunction had been caused by hypertension and the 
use of "moonshine."  The Board notes that the VAMC Detroit 
records include several notations that the veteran's CRF 
(chronic renal failure) is due to hypertension and 
"moonshine" use, but the Board can find no entry 
attributing the veteran's erectile dysfunction to 
hypertension or use of alcohol.  Additionally, it should be 
pointed out that the veteran has described the in-service 
event as causing more severe wounds than described in his 
service medical records.  Consequently, the Board finds that 
further evidentiary development is required to acquire 
medical opinion evidence that is based on a review of the 
entire record.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  
Attention is drawn to the fact that 
there are no treatment records in 
the case file from T.B., M.D. in 
support of his medical nexus 
opinion.  Such records should be 
sought.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine 
the etiology of any current 
disability.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner should specifically 
identify all residuals currently 
evident from the in-service penis 
and scrotum injury.  The medical 
probabilities that each identified 
residual disability, including 
erectile dysfunction, is related to 
military service should be set 
forth.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

